COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eriberto Lopez, Jr. v. Jessika Martinez Lopez

Appellate case number:      01-16-00994-CV

Trial court case number:    2011-10549

Trial court:                257th District Court of Harris County

        This Court’s July 13, 2017 Order had ordered the district clerk to file an indigent
clerk’s record containing the three most recent affidavits of indigence filed by appellant,
Eriberto Lopez, Jr., any contests filed, and any trial court’s order. On July 25, 2017, the
district clerk filed an original clerk’s record in this Court containing, among other
documents, appellant’s three affidavits, but there was no contest or a trial court’s order.
        Rule of Appellate Procedure 20.1 provides that a party who files an affidavit of
indigency in the trial court “is not required to pay costs in the appellate court unless the
trial court overruled the party’s claim of indigence in an order that complies with Texas
Rule of Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s claim of
indigence was uncontested and not overruled by the trial court, appellant is not required
to pay costs in this appeal. See id.
        Accordingly, the Clerk of this Court is ORDERED to deem the appellant indigent
and allowed to proceed without advance payment for purposes of the filing and
reporter’s record fees. Therefore, the Court ORDERS Eunice Tillman, or the substitute
reporter, to prepare, certify, and file the reporter’s record in this appeal without advance
payment of costs. See TEX. R. APP. P. 20.1(b)(1), 34.5(a), (c), 34.6(d). The reporter’s
record must be filed with the Clerk of the First Court of Appeals within 20 days from
the date of this Order. Finally, because appellant is proceeding pro se and is
incarcerated, we ORDER the district clerk to mail the clerk’s and reporter’s records to
the appellant within 30 days of the date of this Order, at no cost to appellant, and shall
further certify to this Court the delivery date within 40 days of this Order.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                         for the Court
Date: August 8, 2017